Title: To John Adams from Robert J. Evans, 1 January 1820
From: Evans, Robert J.
To: Adams, John


				
					Honoured Sir,
					Philadal. January 1. 1820
				
				I have taken the liberty of forwarding to you the first number of a periodical work entitled the “Rural Magazine” which is published this day. The Editors are sons of Mr. Benjamin Johnson one of the oldest and most respectable booksellers of this city under whose immediate superintendance it will be conducted.As Agriculture is one of the first of acts both in order of time and in importance, it has received the attentions of the greatest men of all generations. You will therefore pardon the liberty I have again taken in the present communication. although the pretensions of such a Magazine are humble, yet its agency in disseminating useful and important information among the yeomanry of our country cannot be doubted, if well conducted.I remain with the greatest respect / your most obt. Sevt
				
					Robert J. Evans
				
				
					P.S. I have likewise forwarded the last number of “Benjamin Rush” on the subject of slavery.
				
			